Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 3/16/2021.  Claim 3 has been canceled. Claims 1 and 4 have been amended.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Examiner would first like to note it appears Applicant is claiming a species distinct from that previously presented and searched.  Overlapping was previously claimed and searched and now Applicant has impermissibly amended the claims in an attempt to exclude overlap.  It also appears this amended scope is new matter (See 112 rejection below).  However, despite the change to an alternate embodiment, Examiner has agreed to enter the amendment since it does not appear to overcome the previous rejection.
Applicant argues the connection in Varlas (US 3,879,244) are not connected end-to-end because they are overlapped.  Examiner respectfully disagrees.  Although there is undoubtedly overlap in the two layer laminates, each of the individual layers making up the two-layer laminate are end-to-end connected (See col. 2, lines 50-55, wherein plies [10] and [12] are described as “butted to the end” of each other).  Since these butt-end connected sheets [10],[12] are then rolled into a pipe shape as claimed, they alone may satisfy the claim since nothing in the claim prevents the “end-to-end” 
It is further noted Applicant argues the amendment to “end-to-end” connection as if it were distinct for “overlapping,” yet has a dependent claim 4 wherein the end-to-end connection must have an overlap.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites an “end-to-end” connection, which Applicant argues is distinct from an overlapping connection.  As argued above, this is not necessarily true.  However, it is only true of an overlapping connection in narrow circumstances.  Neither these narrow circumstances, nor general end-to-end connections are taught in the instant specification.  The specification has a wide-ranging discussion how the sections are connected and nowhere does it indicate the connections are anything other than an overlapping connection.  
Applicant argues the support for “end-to-end” comes from Fig. 1 and Claim 3 as initially filed.  However, the multi-sheet [110] in Fig. 1 is explicitly described as being formed by overlapping adjacent sections (See instant USPgPub 2019/0351627, pages 2-3, paragraphs [0035]-[0039], wherein Fig. 1 illustrates the already formed multi-sheet [110] in the process of rolling said sheet wherein the forming process for said multi-sheet [110] is shown in Fig. 3 and is described as being formed with overlapping ends).  Further, the initial claim 3 recited “connecting end portions” without specifically the type of connection, e.g. overlap or end-to-end, for the end portions.  This is a more general recitation than specifying the connection of end portions as an “end-to-end” connection.   Any overlapping of end portions to connect them would be considered within the scope 
Further regarding claim 4, the end-to-end connection is described as being a stitched overlap.  There is no such support for an end-to-end, stitched overlap connection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varlas (US 3,879,244) in view of Nishimura et al. (US 4,622,254).
Regarding Claims 1-2, Varlas teaches a method for manufacturing a multilayer fiber reinforced resin composite (See col. 1, lines 6-9 and col. 2, lines 35-40, teaching making an element with multiple layers of fiber resin composite), the method comprising:
preparing a multi-sheet connected by sequentially disposing and connecting a plurality of reinforced fiber sheets, in a longitudinal direction of the multi-sheet, wherein reinforced fibers of each of the plurality of reinforced fiber sheets are aligned in different directions therebetween (See col. 2, lines 39-56 and Figs. 1-2, wherein the sheets are -45 and 45 respectively, different directions);
rolling the multi-sheet to form a pipe-shaped multi-core having a plurality of layers (See col. 2, line 65 to col. 3, line 2).
Varlas fails to teach impregnating because the sheets are pre-impregnated.  However, it is well-known in the art dry woven preforms with unidirectional reinforcement fibers may be utilized as an alternative to unidirectional prepregs, wherein the dry preforms are impregnated and cured once the preform is situated in its final position on the mold (See, for example, Nishimura et al., col. 4, lines 45-53 and col. 8, lines 51-57, wherein dry woven preforms impregnated in-mold are known alternatives to prepregs when forming composites with alternating fiber direction reinforcing layers).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a dry woven preform with unidirectional reinforcing fibers that is impregnated on mold, as opposed to the unidirectional prepregs in Varlas, because doing so would have predictably been a functionally equivalent alternative method for forming a composite part with stack layers having differing fiber directions.  Note resin infusion methods are well-known in the art.
The sheets, which may be considered 10/14 and 12/16 respectively are in the same plane and continuously connected via an overlap connection at the end portions, wherein each connection [10] to [12] and [14] to [16] is a butt-end connection, thus reasonably making the connection of the two webs, each joined at their ends, an end-to-end connection (See col. 2, lines 48-63 and Fig. 2, wherein the joining of the webs is reasonably described as an end-to-end, overlap connection).  Note it would have been apparent the attached sheets could have formed any directional overlap when wrapped into a tube, such as the layerings taught Nishimura et al. (See Fig. 7 and col. 4, lines 
Regarding Claims 7-10, Varlas teaches wrapping on the internal mold [22] via “conventional wrapping processes” to form a tube, i.e. a multi-sheet with a hallow portion, after removal that has each sheet corresponding to the circumference of the internal mold (See col. 2, line 65 to col. 3, line 2, col. 3, lines 34-38, and Fig. 3, illustrating each sheet to correspond to a perimeter layer of the tube).  Examiner submits those of ordinary skill would have understood this to be wrapping by rotating the mold/mandrel [22], and at the very least such a conventional wrapping method would have been obvious.  

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varlas and Nishimura et al. as applied to Claim 3, and further in view of Morozumi et al. (US 2004/0038016).
Regarding Claim 4, Varlas and Nishimura et al. teach the method of claim 3 as described above.  Nishimura et al. further teaches stitching to integrate fabric layers (See col. 4, lines 54-62), but fails to specifically teach stitching an overlap as claimed since the layers therein completely overlap.  However, it is known stitching dry preforms at an overlap as claimed can pull the layers together and enhance flow between them during impregnation (See, for example, Morozumi et al., page 4, paragraph [0063]).  Thus, it at least would have been obvious to a person having ordinary skill at the time of invention to stitch the overlap because it would have predictably been a suitable method .

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varlas and Nishimura et al. as applied to Claim 1, and further in view of Kittaka et al. (US 4,849,150).
Regarding Claim 14, Varlas and Nishimura et al. teach the method of claim 1 as described above.  Varlas and Nishimura et al. fail to specifically teach an upper and lower mold with injecting as the infiltration method.  However, using such a system is well-known in the art for infiltrating dry preform tubes (See, for example, Kittaka et al., col. 3, lines 22-53 and Figs. 2-3).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize such infusion system because they would have predictably been suitable for forming a resin impregnated fiber tubular composite.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SCOTT W DODDS/Primary Examiner, Art Unit 1746